Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5, 7-14, 21-23, 25, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a substrate processing apparatus with a used liquid container with a sloped bottom portion that has a first portion at one side portion of the used liquid container and a second portion at another side portion of the used liquid container, where the another side portion of the used liquid container is disposed beneath a polishing table of the substrate processor wherein the sloped bottom portion is sloped from the first portion to the second portion in a continuously declining manner, where at least two discharge lines are separately coupled to the sloped bottom portion and are not coupled to edges of the slope bottom portion and where the first discharge line is coupled to the sloped bottom portion at a lower position than a second discharge line of the at least two discharge lines as recited in claims 1, 22, and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438.  The examiner can normally be reached on M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716